DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Claim Status
This office action is in response to the amendment and comments submitted 4/18/2022.
Claims 1, 2, 4, 8 and 13 have been amended. Support for claims 1 and 8  is found in figure 1,  support for claim 13 is found in [0042] of the instant specification. Claims 2 and 4 are amended for clarity.
Claims 5-7 being previously cancelled.
Claims 1-4, and 8-13 are currently pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 103 as being anticipated by Yun et al. (US20160380302A1).

	As to claim 1, Yun discloses a pouch-type secondary battery, comprising: an electrode assembly; and a pouch member in which the electrode assembly is accommodated, wherein the pouch member comprises: an accommodation case in which the electrode assembly is accommodated [Abstract], 
	comprising a first side surface on which at least one lead tab is disposed and a second side surface extending in a direction different from the first side surface; (The first electrode tab (114) and the second electrode tab (115) may protrude to the outside of the pouch (120) through the sealing portions (124). [0031] Fig. 2B annotated below), 
	and a sealing portion formed on the first side surface and the second side surface of the accommodation case (The sealing portions (124) may be pressed to seal the pouch (120). [0036]) 

    PNG
    media_image1.png
    594
    885
    media_image1.png
    Greyscale

(Yun Fig. 2B, annotated for illustration)
	wherein the sealing portion comprises: a horizontal protrusion (bounded by the electrode tabs (114) and (115) as shown in Fig. 2G) configured to extend from an inner portion of the first side surface; and an inclined protrusion configured to be connected to an end the horizontal protrusion and to extend from an edge of the second side surface (see Fig. 2G below).


    PNG
    media_image2.png
    927
    1117
    media_image2.png
    Greyscale

(Yun Fig. 2G, modified and annotated for illustration)

	As to claim 2, Yun discloses  the sealing portion includes: the horizontal protrusion configured to extend vertically to the first side surface of the accommodation case; and the inclined protrusion configured to extend in a diagonal direction inclined with respect to a direction perpendicular to the second side surface (see Fig. 2G above)

	As to claim 3, Yun discloses the sealing portion is formed around the accommodation case of the pouch member (The sealing portions (124) may be pressed to seal the pouch (120). [0036]) .

	As to claim 4, the rejection of claim 2 is incorporated, Yun discloses the horizontal protrusion (see Fig. 2G) is configured to be adhered to the lead tab, and to have a shape corresponding to a shape of the lead tab, wherein the lead tab is configured to connect to an electrode of the electrode assembly and exposed externally.
	 (The first electrode tab (114) and the second electrode tab (115) may protrude to the outside of the pouch (120) through the sealing portions (124) (along the horizontal protrusion as shown in figures 2B and 2G above). The insulation members (114a) and (115a) attached to the first and second electrode tabs (114) and (115) may be positioned in the sealing portions (124) [0031 ]), and to have a shape corresponding to a shape of the lead tab, wherein the lead tab is configured to connect to an electrode of the electrode assembly and exposed externally see Fig. 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al.(US 20160380302 A 1) in view of Lee et al. (US 2018/0138565 A 1 ).

	As to claim 8, Yun discloses a pouch-type secondary battery, comprising: an electrode assembly; and a pouch member in which the electrode assembly is accommodated, wherein the pouch member comprises: an accommodation case in which the electrode assembly is accommodated [Abstract], 
	comprising a first side surface on which at least one lead tab is disposed and a second side surface extending in a direction different from the first side surface; (The first electrode tab (114) and the second electrode tab (115) may protrude to the outside of the pouch (120) through the sealing portions (124). [0031] Fig. 2B), 
	and a sealing portion formed on the first side surface and the second side surface of the accommodation case (The sealing portions (124) may be pressed to seal the pouch (120). [0036]) 

    PNG
    media_image1.png
    594
    885
    media_image1.png
    Greyscale

(Yun Fig. 2B, annotated for illustration)
	wherein the sealing portion comprises: a horizontal protrusion (bounded by the electrode tabs (114) and (115) as shown in Fig. 2G) configured to extend from an inner portion of the first side surface; and an inclined protrusion configured to be connected to an end the horizontal protrusion and to extend from an edge of the second side surface (see Fig. 2G below).


    PNG
    media_image2.png
    927
    1117
    media_image2.png
    Greyscale

(Yun Fig. 2G, annotated for illustration)
	Yun discloses a pouch type battery but does not explicitly teach a battery module.
	In the same field of endeavor Lee discloses a plurality pouch type batteries [Abstract] and further teaches battery module (Battery module including: a cell assembly including a plurality of secondary cells [0010], where the pouch cell comprises an electrode assembly [0030]). The battery module includes the housing structure, the front cover (300), the rear cover (400), the left side cover (500), the right side cover (600), and the upper plate (700), which form a case (housing) of the battery module [0096]). 
	The present disclosure relates to a battery module having stable strength and rigidity, high sealability and assembleability, and improved productivity [Abstract]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the housing of Lee to improve productivity and improve battery module strength.

	As to claim 9, the rejection of claim 8 is incorporated, Yun discloses the inclined protrusion is configured to be adhered (stick or cling) to the accommodation case (in the folding, the sealing portions (124) positioned on opposite side surfaces of the pouch (120), from which the first and second electrode tabs (114) and (115) do not protrude, may be curved to come into close contact with the accommodating groove (123) [0039, Fig. 2C]). As shown in figure 2F the inclined protrusion is formed onto the lower pouch layer (121) of the accommodation case (Fig. 2B). 

	As to claim 10, the rejection of claim 8 is incorporated; modified Yun discloses a pouch type battery module but is silent on frame. 
	Lee further teaches a housing with a frame (cooling plate (200), front cover (300), rear cover (400), left side cover (500) and right side cover (600) [0048, 0125] with an open upper surface (Fig. 2) and a cover (plate 700) configured to cover the open upper surface of the frame (Fig. 2). 
	The present disclosure relates to a battery module having stable strength and rigidity, high sealability and assembleability, and improved productivity [Abstract].
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Yun to incorporate the housing of Lee to improve productivity and improve battery module strength.

    PNG
    media_image3.png
    483
    513
    media_image3.png
    Greyscale

(Lee Fig. 2)

	As to claim 11, the rejection of claim 10 is incorporated; modified Yun discloses a pouch type battery. 
	Lee further teaches the upper plate (700) (cover Fig. 7) may be moved downward toward the cell assembly (100) and placed on the upper portion of the cell assembly (100) [0090]. Thereby pressing the inclined protrusion causing the inclined protrusion to remain folded. The upper plate 700 may be welded to left side cover 500 and right side cover (600) [0090]. Thereby being coupled to the frame. 
	The present disclosure relates to a battery module having stable strength and rigidity, high sealability and assembleability, and improved productivity [Abstract].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the housing of Lee to improve productivity and improve battery module strength .

    PNG
    media_image4.png
    607
    511
    media_image4.png
    Greyscale

(Lee fig. 7)
	As to claim 12, the rejection of claim 10 is incorporated; Lee further teaches the housing (case of the battery module [0096]) comprises: a lower cooling portion disposed on a lower surface of the frame and configured to transfer heat generated in the pouch-type secondary battery [0055] and to cool the pouch-type secondary battery (The cooling plate (200) may be placed below the cell assembly (100) [0054] Fig. 2); 
	and an upper cooling portion disposed on an upper surface of the cover and configured to receive heat generated in the pouch-type secondary battery and to cool the pouch-type secondary battery (The upper plate (700) may have a concave-convex structure on a lower surface thereof. That is, like the concave and convex portions formed on the upper portion of the cooling plate (200), concave and convex portions may be formed on a lower portion of the upper plate (700) as shown in FIG. 3, and since plate (700) may be placed on the upper portion of the cell assembly (100) [0090] as shown in Fig. 3. Where direct contact would provide thermal heat transfer or cooling [ Chemical Engineering and Research and Design, Vol. 85, Issue 3, 2007, Pg. 320-328]. 
	The present disclosure relates to a battery module having stable strength and rigidity, high sealability and assembleability, and improved productivity [Abstract]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun to incorporate the housing of Lee to improve productivity and improve battery module strength.

    PNG
    media_image5.png
    407
    546
    media_image5.png
    Greyscale

(Lee Fig. 3)

	As to claim 13, Yun discloses each pouch-type secondary battery includes an electrode assembly positioned inside a pouch member (pouch-type secondary battery, comprising: an electrode assembly; and a pouch member in which the electrode assembly is accommodated, wherein the pouch member comprises: an accommodation case in which the electrode assembly is accommodated [Abstract], 
	having a sealing portion, the sealing portion including a horizontal protrusion extending vertically from a central portion of one of side surfaces of the pouch member and an inclined protrusion connected to an end of the horizontal protrusion and extending slantingly from an edge of the other side surface of the pouch member adjacent to the one of the side surfaces (see Fig. 2), 

    PNG
    media_image2.png
    927
    1117
    media_image2.png
    Greyscale

(Yun Fig. 2G, annotated for illustration)

	wherein the horizontal protrusion is configured to couple to a lead tap of the electrode assembly (The first electrode tab (114) and the second electrode tab (115) may protrude to the outside of the pouch (120) through the sealing portions (124). [0031] Fig. 2B), and wherein the cover is configured to press the inclined protrusion of each pouch-type secondary battery such that the inclined protrusion is folded. (The sealing portions (124) may be pressed to seal the pouch (120). [0036] and the sealing portions (124) of the pouch (120) may be folded [0037].
	Yun discloses a pouch type battery but does not explicitly teach a battery housing.
	In the same field of endeavor Lee discloses a pouch type battery and further teaches battery module comprising: a housing (case of the battery module [0096]) including a cover (plate 700) and lower (cooling plate 200) and upper cooling portions (plate 700) positioned on the cover [0096]); a plurality of pouch-type secondary batteries positioned inside the housing (the secondary cells (110) may be pouch-type secondary cells [0049]), 
	wherein each pouch-type secondary battery includes an electrode assembly positioned inside a pouch member, (the pouch-type secondary cells (110) may include an electrode assembly [0049]), and wherein the cover is configured to the inclined protrusion of each pouch- type secondary battery such that the inclined protrusion is folded the upper plate (700) (cover Fig. 7) may be moved downward toward the cell assembly (100) and placed on the upper portion of the cell assembly (100) [0090]. Thereby pressing the inclined protrusion causing the inclined protrusion to remain folded.

Response to Arguments
Applicant's arguments filed 4/18/2022, have been fully considered but they are not persuasive. 
		a. 	Applicant argues Yun does not teach the horizontal protrusion extending from an inner portion. The office respectfully disagrees as shown in figure 2B (below) of Yun the horizontal portion extending from an inner portion.

    PNG
    media_image6.png
    808
    1032
    media_image6.png
    Greyscale
Yun 
(Yun Fig. 2B, annotated for illustration)

		b. Applicant argues Yun fails to teach an inclined protrusion configured to be connected to an end of the horizontal protrusion and to extend from an edge of the second side surface. The office respectfully disagrees as shown in figure 2G (below) of Yun the inclined protrusion is connected to an end of the horizontal protrusion and to extend from an edge of the second side surface.

    PNG
    media_image7.png
    787
    840
    media_image7.png
    Greyscale

(Yun Fig. 2G, modified and annotated for illustration)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727